DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 2/12/21 has been entered.
 	Claims 1, 3, and 7 are amended.
	Claims 1-5, 7, and 8, remain pending, and are considered herein.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-5 and 8 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably 
The claims are generic for a PGI2 that alternatively induces the activities of vasodilation, inhibition of platelet aggregation, and angiogenesis, as seen in, e.g., Claim 1.  Each claim recites this generic language, which indicates that a PGI2 may, in different cases, have structures capable to perform each activity separately, while not affecting the others, perform any two of the activities, or perform all three activities.
The specification only provides a single PGI2 structure, which is known to perform all these activities.  For example, paragraph 10 of the specification teaches that this protein performs all three of these activities.  There is no indication, however, of a structure that is capable of performing only one of these activities, or two of these activities.
The Art recognizes that PGI2 has all of these activities, as well as having possibly other roles.  Lau, et al. (2021) “Physiology, Prostaglandin I2”, StatPearls Publishing, Treasure Island, FL, downloaded from https://www.ncbi.nlm.nih.gov/books/NBK562273/ on 2/27/2021, 5 pages as printed.
Thus, the Artisan would not have understood Applicant to have been in possession of these structures such that they only perform one of these activities, while not performing the others.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the 
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.


Claim(s) 1, 5, and 8 is/are rejected under pre-AIA  35 U.S.C. 102(b) as being anticipated by Kawakami, et al. (2007) “AAV-PGIS gene transfer improved hypoxia-induced pulmonary hypertension in mice”, Biochemical and Biophysical Research Communications, 363: 656-61.
	Claim 1: Kawakami teaches an AAV vector comprising a PGIS gene, which gene encodes prostaglandin I2, and this encoded protein can produce all three of the claimed activities (e.g., ABSTRACT).  Further, the intent to utilize the same for angiogenesis does not alter the structure of the claimed composition, and as intent cannot be measured, it does not alter the scope either.
	Claim 5: Kawakami indicates that the AAV utilized is AAV1 (e.g., p. 657, col. 2, paragraph 1).
	Claim 8: because the AAV is injected into the mice, it is necessarily present in a buffer comprising water, and thus, the present claim limitation is met.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claim 3 remains rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Hiraoka, et al. (2003) “Enhanced Therapeutic Angiogenesis by Cotransfection of Prostacyclin Synthase Gene or Optimization of Intramuscular Injection of Plasmid DNA”, Circulation, 108: 2689-96 and Yan, et al. (2005) “Superior neovascularization and muscle regeneration in ischemic skeletal muscles following VEGF gene transfer by rAAV1 pseudotyped vectors”, Biochemical and Biophysical Research Communications, 336: 287-98.
Hiraoka teaches co-transfection of VEGF and hPGIS in mouse hindlimb ischemia models induces enhanced therapeutic angiogenesis (e.g., ABSTRACT, p. 2690, col. 1, paragraph 2).  However, Hiraoka does not teach or suggest the use of AAV1 or AAV2 vectors.
On the other hand, as shown by Yan, it was known to the Artisan that AAV1 pseudotyped AAV2 vectors (hence, both AAV1 and AAV2) were successful in regeneration of ischemic muscle in a similar mouse hindlimb model (e.g., ABSTRACT).
Hence at the time of invention, it would have been obvious to make the composition.  The Artisan would do so to treat mouse hindlimb ischemia.  The Artisan would expect success, as the components are utilized for art-recognized purposes.
Response to Argument – Hiraoka and Yan
Applicant’s argument of 2/12/21 has been considered but is not found persuasive.
Applicant argues that it is surprising that hPGIS can result in significant increase of VEGF, when delivered by AAV vector, pointing to teachings in the specification that such administration in skeletal muscle led to production and secretion of PGI2, demonstrating increased expression of VEGF, which then effected vessel protection and induction of neovascularization.  Based on this, Applicant argues the Artisan would recognize the delivery produces VEGF in the individual, which was not known prior to their disclosure, and thus, is unexpected (pp. 3-4, paragraph bridging).
Such is not persuasive.  The Examiner has been trying to figure out how to make the point more clear, so that this prosecution does not continue to go around in circles.  As has been stated previously, the Art teaches the use of VEGF + PGIS genes, for such muscular delivery.  Further, Yan shows that AAV1/2 is effective in such treatments.  The problem here appears to be Applicant is arguing that the delivery of PGIS, by an AAV vector, provides for a surprising increase in VEGF, even in the absence of VEGF transgene delivery.  Applicant provides for the same in paragraph 108 of the specification in the 13/393,062 Application, as shown previously of record, pointing to the OA of 1/2/19, pp. 6-7, in the 13/393,062 Application.  The same paragraph of the present specification is found in paragraph 92.  In here, is the sole disclosure that there is “An enhanced two-fold expression of intrinsic VEGF was also observed with skeletal muscle in AAV-hPGIS group, suggesting induction of VEGF by expression of external hPGIS.”  The problem here, is that Application makes this statement and no data is provided, while a mere increase in VEGF of two-fold, without extensive analysis would appear to be within standard deviation of baseline levels.  To wit, if the baseline level of protein detected is so low as to not be detected, it would appear that standard deviations of even a tiny amount could be considered a huge increase in VEGF, and yet, it would not have any significance.  Secondly, even if there is an increase in VEGF due to AAV expression of PGIS, Applicant does not even claim that intrinsic VEGF expression is increased due to the PGIS, but only that the PGIS has an activity that could cause vasodilation, anti-platelet aggregation, and angiogenesis.  Third, even if there is a two-fold increase, this does not necessarily translate to a two-fold increase in vasodilation, anti-platelet aggregation, or angiogenesis.  Such is because, as shown above, small increases over baseline do not necessarily equate to large increases over a much higher baseline.  Hiraoka demonstrates that the VEGF production in PGIS delivery is not detected (Figure 1A), while VEGF production in VEGF delivery is 250 pg/g tissue and when co-delivered with PGIS, is 350 pg/g tissue.  Now, putting all this together, we see the co-delivery produces 1.4 times the level of only delivering VEGF, and these are infinitely higher than the level of the control (none detected).  In addition, the mere standard deviations are so much larger than the control, it is not clear a deviation in the control is significant.  Thus, it would very much help Applicant’s argument to divulge their data to make the argument that the increase in VEGF, when delivered by AAV is surprising.  Until such time, it is difficult for the Examiner to say that any of this is surprising, especially since the predicted angiogenesis does not appear to match the argument of surprising nature.
Applicant argues that Hiraoka did not demonstrate an increase in VEGF and the other art does not contribute more, and thus, the claims are not obvious (p. 4, paragraph 2).
Such is not persuasive.  As has been discussed, Applicant avers it produces 2x more production of VEGF, but there is no description of Applicant’s data, and the error that may be found within.  Given that the level of VEGF is so low to begin with, such that Hiraoka’s method of detection produces no level of VEGF in controls, it is not clear how much more sensitive Applicant’s data is, and if it produces significantly more VEGF, much less a significant increase in the claimed properties, when combined with an angiogenesis factor produced transgenically, which may be VEGF.  As it stands, without more, the Artisan would not know if the amount is so significantly more that it is surprising and unexpected, and would be so-surprising for the claimed activities, when delivered by an AAV vector.  To wit, Hiraoka’s Figure 1A demonstrates an increase in VEGF when both are utilized in a vector.  Is that amount surprisingly increased when delivered by an AAV vector?  It would appear not, because change here in Hiraoka, when both genes are delivered by plasmid are so much larger than the none-detected level of VEGF when PGIS is delivered alone.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 1-5, 7, and 8 remain rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Hiraoka, et al. (2003) “Enhanced Therapeutic Angiogenesis by Cotransfection of Prostacyclin Synthase Gene or Optimization of Intramuscular Injection of Plasmid DNA”, Circulation, 108: 2689-96 and Yan, et al. (2005) “Superior neovascularization and muscle regeneration in ischemic skeletal muscles following VEGF gene transfer by rAAV1 pseudotyped vectors”, Biochemical and Biophysical Research Communications, 336: 287-98, as applied to claim 3 above, and further in view of EP 1 308 517 to Aventis Pharmaceuticals, Inventor Diagana, et al.
As shown above, the various aspects are obvious over the base art, except the aspects of a single vector.
On the other hand, Diagana teaches the use of a single AAV vector, to deliver multiple transgenes, providing for high level expression (e.g., ABSTRACT).
Hence, at the time of invention, it would have been obvious to make a single AAV 1 pseudotyped AAV2 vector, comprising genes for both VEGF and hPGIS, and inject them into mouse models of ischemia, to express both genes at high levels and treat the ischemia. The Artisan would expect success, as the components are utilized for art recognized purposes.
With regard to the use of compositions comprising water/buffer, each composition so-comprises buffer/water, as it is required for administration, and each reference utilized the same.
Response to Argument – 103 – Hiraoka, Yan, and Diagana
Applicant’s argument of 2/12/21 has been considered but is not found persuasive.
Applicant argues that it is surprising that hPGIS can result in significant increase of VEGF, when delivered by AAV vector, pointing to teachings in the specification that such administration in skeletal muscle led to production and secretion of PGI2, demonstrating increased expression of VEGF, which then effected vessel protection and induction of neovascularization.  Based on this, Applicant argues the Artisan would recognize the delivery produces VEGF in the individual, which was not known prior to their disclosure, and thus, is unexpected (pp. 3-4, paragraph bridging).
Such is not persuasive.  The Examiner has been trying to figure out how to make the point more clear, so that this prosecution does not continue to go around in circles.  As has been stated previously, the Art teaches the use of VEGF + PGIS genes, for such muscular delivery.  Further, Yan shows that AAV1/2 is effective in such treatments.  The problem here appears to be Applicant is arguing that the delivery of PGIS, by an AAV vector, provides for a surprising increase in VEGF, even in the absence of VEGF transgene delivery.  Applicant provides for the same in paragraph 108 of the specification in the 13/393,062 Application, as shown previously of record, pointing to the OA of 1/2/19, pp. 6-7, in the 13/393,062 Application.  The same paragraph of the present specification is found in paragraph 92.  In here, is the sole disclosure that there is “An enhanced two-fold expression of intrinsic VEGF was also observed with skeletal muscle in AAV-hPGIS group, suggesting induction of VEGF by expression of external hPGIS.”  The problem here, is that Application makes this statement and no data is provided, while a mere increase in VEGF of two-fold, without extensive analysis would appear to be within standard deviation of baseline levels.  To wit, if the baseline level of protein detected is so low as to not be detected, it would appear that standard deviations of even a tiny amount could be considered a huge increase in VEGF, and yet, it would not have any significance.  Secondly, even if there is an increase in VEGF due to AAV expression of PGIS, Applicant does not even claim that intrinsic VEGF expression is increased due to the PGIS, but only that the PGIS has an activity that could cause vasodilation, anti-platelet aggregation, and angiogenesis.  Third, even if there is a two-fold increase, this does not necessarily translate to a two-fold increase in vasodilation, anti-platelet aggregation, or angiogenesis.  Such is because, as shown above, small increases over baseline do not necessarily equate to large increases over a much higher baseline.  Hiraoka demonstrates that the VEGF production in PGIS delivery is not detected (Figure 1A), while VEGF production in VEGF delivery is 250 pg/g tissue and when co-delivered with PGIS, is 350 pg/g tissue.  Now, putting all this together, we see the co-delivery produces 1.4 times the level of only delivering VEGF, and these are infinitely higher than the level of the control (none detected).  In addition, the mere standard deviations are so much larger than the control, it is not clear a deviation in the control is significant.  Thus, it would very much help Applicant’s argument to divulge their data to make the argument that the increase in VEGF, when delivered by AAV is surprising.  Until such time, it is difficult for the Examiner to say that any of this is surprising, especially since the predicted angiogenesis does not appear to match the argument of surprising nature.
Applicant argues that Hiraoka did not demonstrate an increase in VEGF and the other art does not contribute more, and thus, the claims are not obvious (p. 4, paragraph 2).
Such is not persuasive.  As has been discussed, Applicant avers it produces 2x more production of VEGF, but there is no description of Applicant’s data, and the error that may be found within.  Given that the level of VEGF is so low to begin with, such that Hiraoka’s method of detection produces no level of VEGF in controls, it is not clear how much more sensitive Applicant’s data is, and if it produces significantly more VEGF, much less a significant increase in the claimed properties, when combined with an angiogenesis factor produced transgenically, which may be VEGF.  As it stands, without more, the Artisan would not know if the amount is so significantly more that it is surprising and unexpected, and would be so-surprising for the claimed activities, when delivered by an AAV vector.  To wit, Hiraoka’s Figure 1A demonstrates an increase in VEGF when both are utilized in a vector.  Is that amount surprisingly increased when delivered by an AAV vector?  It would appear not, because change here in Hiraoka, when both genes are delivered by plasmid are so much larger than the none-detected level of VEGF when PGIS is delivered alone.

Conclusion
No claim is allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT M KELLY whose telephone number is (571)272-0729.  The examiner can normally be reached on M-F: 8a-5p.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christopher Babic can be reached on 571-272-8507.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


ROBERT M. KELLY
Examiner
Art Unit 1633



/ROBERT M KELLY/Primary Examiner, Art Unit 1633